N e w sR e l e a s e QUICKSILVER RESOURCES INC. 801 Cherry Street Fort Worth, TX76102 www.qrinc.com Quicksilver Resources Announces 2011 Second-QuarterResults Sets New Production Record, Reduces Unit Operating Cost and Debt FORT WORTH, TEXAS (Aug. 8, 2011) – Quicksilver Resources Inc. (NYSE: KWK) today announced results for the quarter ended June 30, 2011. Second Quarter Highlights: ● Produced a record level 417 million cubic feet per day of natural gas equivalents, a 19% increase from the prior-year quarter ● Increased sequential production from oil and natural gas liquids to 20% of Quicksilver’s overall production stream ● Reduced unit operating costs from the prior-year quarter ● Drilled 13 new wells and connected 17 in the Fort Worth Barnett Shale Asset ● Increased total revenue for the quarter ended June 30, 2011 to $248 million from $229 million in theprior-year quarter ● Initiated midstream operations associated with its Horn River Asset ● Reduced debt by $605 million from June 30, 2010, a year over year decrease of 23% ● Increased our acreage position in the Sandwash Basin of Colorado to over 200,000 net acres ● Increased our acreage position in the Delaware Basin of West Texas to over 100,000 net acres “Continued strength from Quicksilver’s Barnett Shale properties, combined with our Horn River Basin natural gas project, fueled record second quarter production results,” said Glenn Darden, Quicksilver president and chief executive officer.“The company's liquids productionis one-fifth of our total production stream, which is having a disproportionately positive impact on returns and cash flow. At the same time, we continue to drive down costs.On a per-unit basis, lease operating expense decreased 6%, production and ad valorem tax expense declined 21%, depletion, depreciation and accretion expense declined 9%, general and administrative expense declined 22% and interest expense declined 14% versus the prior-year quarter, resulting in a total cost reduction of $0.57 per Mcfe.Additionally, we have established significant acreage positions in two new oil plays and will be testing these projects throughout the second half of the year.” Second Quarter Results Production for the second quarter averaged a record 417 million cubic feet of natural gas equivalent (MMcfe) per day, up 19% from the prior-year quarter.The increase in production was primarily driven by higher volumes from the company’s Fort Worth Basin Barnett Shale Asset, coupled with increased volumes from its Horn River Basin natural gas project in Northeast British Columbia.The 2011 production volumes were comprised 80% from natural gas, 19% from natural gas liquids (NGLs) and 1% from crude oil and condensate. -more- NEWS RELEASE Page2 of 13 Quicksilver reported net income of $109 million ($0.61 per diluted share) for the second quarter of 2011, as compared to net income of $87 million ($0.49 per diluted share) in the prior-year period.Adjusted net income for the second quarter of 2011, a non-GAAP financial measure, was $11 million ($0.07 per diluted share), as compared to adjusted net income of $30 million ($0.18 per diluted share) in the prior-year period.Details of adjusted net income are included in the tables at the end of this news release.Financial results for the second quarter of 2011 were impacted by a non-cash gain of $19 million related to the mark-to-market impact of long-term derivatives,a non-cash loss of $31 million associated with the company’s equity interest in BreitBurn Energy Partner’s (Nasdaq: BBEP) first-quarter of 2011 derivative fair value adjustments and a $122 million gain on the sale of BBEP units. Revenues and Expenses Total revenue for the second quarter of 2011 increased to $248 million from $229 million from the prior-year quarter.Sales of natural gas, NGLs and crude oil for the second quarter of 2011 were $208 million, down 2% from the prior-year quarter.The decrease in production revenues was primarily due to lower realized prices for natural gas including the effects of hedging, offset in part by higher sales volumes of natural gas and higher realized prices for NGLs and crude oil. Quicksilver continued its focus on reducing unit costs, which declined year-over-year in all categories, excluding gathering, processing and transportation expense.Unit lease operating expense declined $0.04 per thousand cubic feet of natural gas equivalents (Mcfe) to $0.64 per Mcfe in the second quarter of 2011, down 6% from the prior-year quarter.In the second quarter of 2011, on a unit of production basis, production and ad valorem tax expense declined 21%; depletion, depreciation and accretion expense declined 9%; general and administrative expense declined 22% and interest expense declined 14% versus the prior-year quarter, resulting in a total cost reduction of $0.57 per Mcfe across these categories.Unit gathering, processing and transportation expense was $1.23 per Mcfe for the second quarter of 2011. Impact from BreitBurn Ownership For the second quarter of 2011, Quicksilver reported a loss of $26 million attributable to the company’s interest in BBEP’s first-quarter of 2011 results, including our share of BBEP net losses of approximately $31 million from derivatives.During the second quarter of 2011, Quicksilver received approximately $7 million in cash distributions associated with its ownership of BBEP units.In addition, Quicksilver sold approximately 7 million units of BBEP during the second quarter of 2011 and recognized a gain of $122 million and received $133 million of cash.This does not include proceeds from the sale of 600,000 BBEP units in July from the partial exercise of the over-allotment option granted to the underwriters. Quicksilver still owns approximately 8 million units of BBEP. Total Debt At June 30, 2011, the company’s total debt was approximately $2.0 billion, a reduction of approximately $605 million from the June 30, 2010 balance.Currently, Quicksilver has approximately $715 million available under its $1 billion senior secured revolving credit facility. -more- NEWS RELEASE Page3 of 13 Operational Update United States - Fort Worth Basin During the second quarter of 2011, Quicksilver’s development activity was concentrated in its Fort Worth Basin Barnett Shale Asset.As planned, the company utilized two rigs in the basin, which drilled 13 (11.0 net) operated wells and also connected 17 (15.1 net) operated wells to sales.At June 30, 2011, Quicksilver had a remaining inventory of approximately 85 gross operated wells that have been drilled in the Barnett Shale but await completion or connection to sales lines.The company expects to exit the year with approximately 45 wells in its uncompleted well inventory. United States – Sandwash Basin During the second quarter, the company initiated drilling on our oil-prone exploratory acreage position in the Sandwash Basin in Northwest Colorado.The company has drilled 3 wells and will commence completion activities later in August.The company plans to drill between 8 and 14 wells this year.We continue to add to our acreage position in this area.We now have approximately 210,000 net acres. United States – Delaware Basin The company has expanded its acreage position in the Delaware Basin in West Texas to approximately 105,000 net acres, and the company plans on recompleting two wells later this year. Canada - Horseshoe Canyon In Canada, drilling, completion and pipeline activities were suspended for most of the second quarter due to the seasonal break-up period.In the Horseshoe Canyon area of Alberta, Canada, the company expects to drill 8 (6.6 net) wells during the second half of the year, resulting in a total of 16 (11.6 net) wells in this area for the full year. Canada - Horn River Basin Quicksilver completed its 2010-2011 winter drilling program in the Horn River Basin of Northeast British Columbia and has now drilled a total of eight horizontal wells into the Muskwa and Klua formations, of which four wells have commenced production.Only two additional wells are required to validate virtually all of Quicksilver’s exploratory licenses and convert these licenses, covering approximately 130,000 net acres, into 10-year development leases.In addition, the company has drilled its first horizontal well into the shallower Exshaw oil formation and expects to have it completed this summer. As previously announced, the company initiated midstream operations associated with its Horn River Asset in May.The company completed the construction and compression related to Quicksilver’s 20-mile, 20-inch gathering line, which will serve as the spine of Quicksilver’s transportation from its Horn River acreage.Completion of this line allows the company to flow gas from its four completed gas wells at unrestricted rates of more than 30 MMcf per day and minimize transportation costs. -more- NEWS RELEASE Page4 of 13 Capital Investments During the second quarter of 2011, the company invested approximately $163 million of capital, of which approximately 49% was associated with drilling and completion activities, approximately 12% for midstream activities, approximately 37% for acreage purchases and approximately 3% for other assets. The company’s board of directors has approved an increase in the company’s 2011 capitalprogram to approximately $696 million. The increase in capital spending is primarily associated with additional lease acquisitions and drilling that the company anticipates within two new exploratory plays in the Sandwash Basin in Northwest Colorado and the Delaware Basin in West Texas as well as additional spending in the Horn River Basin.In the Sandwash Basin, Quicksilver now holds leases covering approximately 210,000 net acres prospective for the Niobrara oil shale and expects to drill between8 and14 wells this year.Through July, the company has completed drilling operations on three wells and expects to initiate completion activity later in August.In the Delaware Basin, the company holds approximately 105,000 net acres prospective for the oil-prone Bone Springs play and expects to recomplete two wells later this year.In the Horn River Basin, the company plans on spending an incremental $75 million to complete midstream infrastructure, build roads and drill eight wells this winter season. Third-Quarter 2011 Outlook Quarterly average daily production volume is expected to increase approximately 3% sequentially in the third quarter of 2011, averaging in the range of 425 MMcfe to 435 MMcfe per day.Average unit expenses, on a Mcfe basis, are expected as follows: · Lease operating expense $ - $ · Gathering, processing & transportation - · Production taxes - · General and administrative - · Depletion, depreciation & accretion - Hedging Activity The company has hedges in place to cover approximately 60% of expected production for the third quarter of 2011.A total of 190 MMcf per day of natural gas is covered by collars or fixed-price swaps with a weighted-average floor price of $5.95 per thousand cubic feet (Mcf) and 10,500 barrels per day of NGLs are covered by fixed-price swaps with a weighted-average price of $38.84 per barrel for the third quarter and remainder of 2011. Conference Call The company will host a conference call to discuss second-quarter 2011 operating and financial results and its outlook for the future at 11:00 a.m. eastern time today. -more- NEWS RELEASE Page5 of 13 Quicksilver invites interested parties to listen to the call via the company’s website at www.qrinc.com or by calling 1-877-313-7932, using the conference ID number 33142656, approximately 10 minutes before the call.A digital replay of the conference call will be available at 3:00 p.m. Eastern time the same day, and will remain available for 30 days.The replay can be dialed at 1-800-642-1687 and reference should be made to the conference ID number 33142656.The replay will also be archived for 30 days on the company’s website. Use of Non-GAAP Financial Measure This news release and the accompanying schedule include the non-generally accepted accounting principles ("non-GAAP") financial measure of adjusted net income.The accompanying schedule provides reconciliations of this non-GAAP financial measure to its most directly comparable financial measure calculated and presented in accordance with accounting principles generally accepted in the United States of America ("GAAP").Our non-GAAP financial measure should not be considered as an alternative to GAAP measures, such as net income or operating income or any other GAAP measure of liquidity or financial performance. About Quicksilver Resources Fort Worth, Texas-based Quicksilver Resources is an independent oil and gas company engaged in the exploration, development and acquisition of oil and gas, primarily from unconventional reservoirs including gas from shales, coal beds and tight sands in North America.The company has U.S. offices in Fort Worth, Texas; Glen Rose, Texas; Steamboat Springs, Colorado and Cut Bank, Montana.Quicksilver’s Canadian subsidiary, Quicksilver Resources Canada Inc., is headquartered in Calgary, Alberta.For more information about Quicksilver Resources, visit www.qrinc.com. Forward-Looking Statements The statements in this news release regarding future events, occurrences, circumstances, activities, performance, outcomes and results are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Although these statements reflect the current views, assumptions and expectations of Quicksilver Resources’ management, the matters addressed herein are subject to numerous risks and uncertainties, which could cause actual activities, performance, outcomes and results to differ materially from those indicated.Factors that could result in such differences or otherwise materially affect Quicksilver Resources’ financial condition, results of operations and cash flows include:changes in general economic conditions; fluctuations in natural gas, NGLs and oil prices; failure or delays in achieving expected production from exploration and development projects; uncertainties inherent in estimates of natural gas, NGLs and oil reserves and predicting natural gas, NGLs andoil reservoir performance; effects of hedging natural gas, NGLs and oil prices; fluctuations in the value of certain of our assets and liabilities; competitive conditions in our industry; actions taken or non-performance by third parties, including suppliers, contractors, operators, processors, transporters, customers and counterparties; changes in the availability and cost of capital; delays in obtaining oilfield equipment and increases in drilling and other service costs; delays in construction of transportation pipelines and gathering and treating facilities; operating hazards, natural disasters, weather-related delays, casualty losses and other matters beyond our control; failure or inability to covert drilling licenses to leases and the exploration of our lease; the effects of existing and future laws and governmental regulations, including environmental and climate change requirements; the effects of existing or future litigation; as well as, other factors disclosed in Quicksilver Resources’ filings with the Securities and Exchange Commission.The forward-looking statements included in this news release are made only as of the date of this -more- NEWS RELEASE Page6 of 13 news release, and we undertake no obligation to update any of these forward-looking statements to reflect subsequent events or circumstances except to the extent required by applicable law. # # # Investor and Media Contact: John Hinton (817) 665-4990 KWK 11-11 -more- NEWS RELEASE Page7 of 13 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATEDSTATEMENTS OF INCOME In thousands, except for per share data - Unaudited For the Three Months Ended For the Six Months Ended June 30, June 30, Revenue: Production $207,706 Sales of purchased natural gas 19,560 Other 62 Total revenue Operating expense: Lease operating Gathering, processing and transportation Production and ad valorem taxes Costs of purchased natural gas Other operating 23 Depletion, depreciation and accretion Impairment - - - General and administrative Total expense Operating income Income (loss) from earnings of BBEP Other income- net Interest expense Income before income taxes Income tax expense Net income Net income attributable to noncontrolling interests - - Net income attributable to Quicksilver Earnings per common share - basic Earnings per common share - diluted Basic weighted average shares outstanding Diluted weighted average shares outstanding -more- NEWS RELEASE Page8 of 13 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATEDBALANCE SHEETS In thousands, except share data - Unaudited June 30, 2011 December 31, 2010 ASSETS Current assets Cash $2 Accounts receivable - net of allowance for doubtful accounts Derivative assets at fair value Other current assets Total current assets Investment in equity affiliates Property, plant and equipment - net Oil and gas properties, full cost method (including unevaluated costs of $411,433 and $304,269, respectively) Other property and equipment Property, plant and equipment - net Assets of midstream operations held for sale Derivative assets at fair value Other assets LIABILITIES AND EQUITY Current liabilities Current portion of long-term debt Accounts payable Accrued liabilities Derivative liabilities at fair value - Current deferred tax liability Total current liabilities Long-term debt Liabilities of midstream operations held for sale Asset retirement obligations Derivative liabilities at fair value - Other liabilities Deferred income taxes Commitments and contingencies Stockholders' Equity Preferred stock, par value $0.01, 10,000,000 shares authorized, none outstanding - - Common stock, $0.01 par value, 400,000,000 shares authorized; 176,655,595 and 175,524,816 shares issued, respectively Paid in capital in excess of par value Treasury stock of 5,373,482 and 5,050,450 shares, respectively Accumulated other comprehensive income Retained earnings Total stockholders' equity -more- NEWS RELEASE Page 9 of 13 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATEDSTATEMENT OF CASH FLOWS In thousands - Unaudited For the Six Months Ended June 30, Operating activities: Net income Adjustments to reconcile net income to net cash provided by operating activities: Depletion, depreciation and accretion Impairment expense - Deferred income tax expense Non-cash gain from commodity derivatives - Non-cash gain from hedging and derivative activities Stock-based compensation Non-cash interest expense Gain on disposition of BBEP units Loss from BBEP in excess of cash distributions Other Changes in assets and liabilities: Accounts receivable Derivative assets at fair value - Prepaid expenses and other assets Accounts payable Accrued and other liabilities Net cash provided by operating activities Investing activities: Capital expenditures Proceeds from sale of BBEP units - Proceeds from sales of property and equipment Net cash used for investing activities Financing activities: Issuance of debt Repayments of debt Debt issuance costs paid - Gas Purchase Commitment repayments - Issuance of KGS common units - net of offering costs - Distributions paid on KGS common units - Proceeds from exercise of stock options Taxes paid on vesting of KGS equity compensation - Purchase of treasury stock Net cash provided by financing activities Effect of exchange rate changes in cash Net increase (decrease) in cash Cash at beginning of period Cash at end of period $2 -more- NEWS RELEASE Page10 of 13 QUICKSILVER RESOURCES INC. RECONCILIATION OF NET INCOME TO ADJUSTED NET INCOME In thousands,except per share data - Unaudited Three Months Ended June 30, 2011 As Reported Adjustments Adjusted Net Income Revenue: Production $- Sales of purchased natural gas - Other Total revenue Operating expense: Lease operating - Gathering, processing and transportation - Production and ad valorem taxes - Costs of purchased natural gas - Other operating 23 - 23 Depletion, depreciation and accretion - Impairment - - - General and administrative - Total expense - Operating income Income (loss) from earnings of BBEP - net Other income - net Interest expense Income (loss) before income taxes Income tax Net income Earnings per common share - diluted Weighted average shares outstanding Three Months Ended June 30, 2010 As Reported Adjustments Adjusted Net Income Revenue: Production $- Sales of purchased natural gas - Other 62 - 62 Total revenue - Operating expense: Lease operating - - - Gathering, processing, and transportation - Production and ad valorem taxes - Costs of purchased natural gas Other operating - Depletion, depreciation and accretion - Impairment - - - General and administrative - - - Total expense Operating income Income from earnings of BBEP - net Other income (expense) - net Interest expense - Income (loss) before income taxes Income tax Net income Net income attributable to noncontrolling interests - Net income attributable to Quicksilver Earnings per common share - diluted Weighted average shares outstanding -more- NEWS RELEASE Page11 of 13 QUICKSILVER RESOURCES INC. RECONCILIATION OF NET INCOME (LOSS) TO ADJUSTED NET INCOME In thousands, except per share data - Unaudited Six Months Ended June 30, 2011 As Reported Adjustments Adjusted Net Income Revenue: Production $- Sales of purchased natural gas - Other Total Revenue Operating expense: Lease operating - Gathering, processing, and transportation - Production and ad valorem taxes - Costs of purchased natural gas - Other operating - Depletion, depreciation and accretion - Impairment - General and administrative - Total expense Operating income Income (loss) from earnings of BBEP - net Other income - net Interest expense Income (loss) before income taxes Income tax Net income Earnings per common share - diluted Weighted average shares outstanding Six Months Ended June 30, 2010 As Reported Adjustments Adjusted Net Income Revenue: Production $- Sales of purchased natural gas - Other - Total revenue - Operating expense: Lease operating - Gathering, processing, and transportation - Production and ad valorem taxes - Costs of purchased natural gas Other operating - Depletion, depreciation and accretion - Impairment - - - General and administrative - Total expense Operating income Income from earnings of BBEP - net Other income (expense) - net Interest expense - Income (loss) before income taxes Income tax Net income Net income attributable to noncontrolling interests - Net income attributable to Quicksilver Earnings per common share - diluted Weighted average shares outstanding -more- NEWS RELEASE Page12 of 13 QUICKSILVER RESOURCES INC. Unaudited Selected Operating Results Three Months Ended June 30, Six Months Ended June 30, Average Daily Production: Natural Gas (Mcfd) NGL (Bbld) Oil (Bbld) Total (Mcfed) Average Realized Prices: Natural Gas (per Mcf) NGL (per Bbl) Oil (per Bbl) Total (Mcfe) Expense per Mcfe: Lease operating expense: Cash expense Equity compensation Total lease operating expense: Gathering, Processing and Transportation expense Production and ad valorem taxes Depletion, depreciation and accretion General and administrative expense: Cash expense Equity compensation Total general and administrative expense Interest expense: Interest cost on debt outstanding Fees and premiums - - Non-cash interest Capitalized interest Total interest expense -more- NEWS RELEASE Page13 of 13 QUICKSILVER RESOURCES INC. Production, on a million cubic feet of natural gas equivalent (MMcfe) per day basis, by operating area Three Months Ended June 30, Six Months Ended June 30, Barnett Shale Other U.S. Total U.S. Horseshoe Canyon Horn River Total Canada Total Company -end-
